DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13-16 are objected to because of the following informalities: 
In claim 13, “injest” should read –ingest—
In claim 16, “the fluorescent multi-image acquirer” should read –a fluorescent multi-image acquirer— 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
“the fluorescent multi-image acquirer” in claim 16 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “acquirer” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “acquirer”) is modified by functional language (“for acquiring”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. 
A review of the specification there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation
 “a blood vessel extractor” in claim 13 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “extractor” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “extractor”) is modified by functional language (“to extract a vascular shape from the acquired fluorescent vascular image”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. A review of the specification there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
“a fluorescent multi-image aligner” in claim 13 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “aligner” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “aligner”) is modified by functional language (“to align the extracted fluorescent vascular image and the fluorescent glioma image in real time”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. 
A review of the specification there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 13 recites the limitations “a blood vessel extractor” and “a fluorescent multi-image aligner”, which are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as noted above and when further reviewing the specification to determine the structure associated with the claimed blood vessel extractor and fluorescent multi-image aligner there is not sufficient support as to what such structure is. For example, the drawings are merely black box drawings which do not suggest any particular structure while there is disclosure of the functions of the extractor in [0015] and [0071] of the PGPub and of the aligner in [0015], [0063] and [0074]-[0076] of the PGPub (See also corresponding disclosure of parent applications) for example, there is no disclosure as to the structures which perform these functions. Therefore, a person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention at the original time of filing.

Claim 16 recites the limitation “the fluorescent multi-image acquirer” which is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as noted above and when further reviewing the specification to determine the structure associated with the claimed multi-image acquirer there is not sufficient support as to what such structure is. For example, the drawings are merely black box drawings which do not suggest any particular structure and while there is disclosure of the functions of the fluorescent multi-image acquirer in [0015] and [0027]-[0029] of the PGPub (See also corresponding disclosure of parent applications) for example, there is no disclosure as to the structure which performs these functions. Therefore, a person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention at the original time of filing. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitations "a blood vessel extractor" and "a fluorescent multi-image aligner". It is unclear what the structures of these limitations are in light of the 35 U.S.C. 112(f) interpretation above. For examination purposes, these limitations are interpreted to be anything capable of extracting a vascular shape and anything capable of aligning the fluorescent vascular image and the fluorescent glioma image respectively.
Claim 13 recites the limitation “and wherein             
                λ
            
         is a scale factor,             
                θ
            
         is a rotation angle,             
                
                    
                        (
                        C
                    
                    
                        x
                    
                
                ,
                
                    
                        C
                    
                    
                        y
                    
                
                )
            
         are values of a rotation center position, and             
                (
                
                    
                        T
                    
                    
                        x
                    
                
                ,
                 
                
                    
                        T
                    
                    
                        y
                    
                
                )
            
         are values of translated elements”. It is unclear if the scale factor             
                λ
            
         is the same scale factor of the transformation parameters recited previously or is a different scale factor, if the ,             
                θ
            
         is the radian-based angle or a different angle, and if             
                (
                
                    
                        T
                    
                    
                        x
                    
                
                ,
                 
                
                    
                        T
                    
                    
                        y
                    
                
                )
            
         are the translated x and y values previously recited.
Claim 13 recites the limitation “wherein the transformation parameters comprise a scale factor, a radian-based angle, x and y values of a center position (x, y) of the fluorescent vascular image or the fluorescent glioma image after transformation, and translated x and y values (x', y'):x 'y' =             
                λ
            
         0 0             
                λ
            
         cos             
                θ
            
         - sin             
                θ
            
         sin             
                θ
            
         cos             
                θ
            
         x - C x y - C y + T x + C x T y + C y”. It is unclear what is meant regarding the equation x 'y' =             
                λ
            
         0 0             
                λ
            
         cos             
                θ
            
         - sin             
                θ
            
         sin             
                θ
            
         cos             
                θ
            
         x - C x y - C y + T x + C x T y + C y. For example, it is unclear if this is equation 1, if this is an extension of the translated x and y values, or if this is different equation. For examination purposes it has been interpreted to be written in error and equation 1 is interpreted as written at the top of page 4 (            
                
                    
                        
                            
                                
                                    
                                        x
                                    
                                    
                                        '
                                    
                                
                            
                            
                                
                                    
                                        y
                                    
                                    
                                        '
                                    
                                
                            
                        
                    
                
                =
                
                    
                        
                            
                                
                                    λ
                                
                                
                                    0
                                
                            
                            
                                
                                    0
                                
                                
                                    λ
                                
                            
                        
                    
                
                
                    
                        
                            
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                                
                                    -
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                        
                    
                
                
                    
                        
                            
                                
                                    x
                                    -
                                    
                                        
                                            C
                                        
                                        
                                            x
                                        
                                    
                                
                            
                            
                                
                                    y
                                    -
                                    
                                        
                                            C
                                        
                                        
                                            y
                                        
                                    
                                
                            
                        
                    
                
                +
                
                    
                        
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            x
                                        
                                    
                                    +
                                    
                                        
                                            C
                                        
                                        
                                            x
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            y
                                        
                                    
                                    +
                                    
                                        
                                            C
                                        
                                        
                                            y
                                        
                                    
                                
                            
                        
                    
                
            
        )
Claim 13 recites the limitation “an actual image of a target part”. It is unclear if this is the same target part recited previously or if this is a different target part. For examination purposes, it has been interpreted to mean either the same or different target part, however, clarification is required. 
Claim 13 recites the limitation “the boundary of a glioma”. It is unclear if this is the glioma marked by the 5-ALA as previously recited or if this is a different glioma. For examination purposes, it has been interpreted to mean any glioma, however, clarification is required. 
Claim 13 recites the limitation “a controller accessible on the probe”. It is unclear what is meant by “accessible on the probe”. For example, it is unclear if the controller is on the probe or if the controller may be accessed by the probe. For example, components of the probe may access the controller via wiring or other communication means. For examination purposes, it has been interpreted that the controller may be accessed by the probe, however, clarification is required. 
Claim 14 recites the limitation “wherein the probe further comprises a third light source”. It is unclear if this is one of the plurality of light sources or if this is a different light source. For examination purposes, it has been interpreted to mean any third light source, however, clarification is required. 
Claim 16 recites the limitation “a fluorescent multi-image acquirer”. It is unclear what the structure of the fluorescent multi-image acquirer is in light of the 35 U.S.C. 112(f) interpretation above. For examination purposes, it has been interpreted to mean anything capable of acquiring images.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Irion et al. (US 9585612 B2), hereinafter Irion in view of NPL Widhalm et al. (“5-Aminolevulinic Acid Induced Fluorescence…..”), Kuon et al. (US 20120249764 A), hereinafter Kuon, Erikawa et al. (US 20120010465 A1), hereinafter Erikawa, and Lai et al. (US 20020126915 A1), hereinafter Lai and further in view of Navab (“3D Computer Vision II”) as evidenced by NPL Iluminar (“What is the difference between infrared and Visible Light”).
Regarding claim 13,
Irion teaches a method for detecting and showing the position of a glioma and the positions of blood vessels concurrently, comprising:
Administering 5-aminolevulinic acid (5-ALA) thereby causing generation of protporphyrin IX (PpIX) in any cancer cells in the patient, wherein the PpIX fluoresces at a peak value of 635 nm when exposed to light having a wavelength of 400-405 nm (Col. 8 lines 13-22 which discloses the patient is administered 5-ALA. If a tumor is situated in the area of the tissue, the 5-ALA accumulates and is converted to photoporphyrin XI which fluoresces in a range of 635 and has an excitation by a wavelength range of 380 to 430 nm (which includes the wavelength range of 400-405 nm);
Injecting a patient with indocyanine green (ICG) which causes blood vessels and lymph nodes to fluoresce at a peak value of 845 nm when exposed to a light having a wavelength of 750 to 800 nm (Col. 8 lines 29-37 which disclose to permit visualization of blood vessels, an ICG solution is injected into the tissue and is excited to fluoresce and Col. 2 lines 43-51 which disclose when ICG is excited to fluorescence it has a fluorescence maximum at 840 therefore the blood vessels would fluoresce at values less than the peak value of 845 nm when exposed. Examiner notes the indocyanine green would necessarily cause lymph nodes to fluoresce and the blood vessels and lymph nodes would necessarily fluoresce at the peak value of 845 nm when exposed to a light having a wavelength of 750-800 nm) 
Providing a probe (at least fig. 1 (14) and corresponding disclosure in at least Col 6 lines 17-29) configured to extend  in a longitudinal direction (see at least fig. 1) and includes an image capturing section (at least fig. 1 (20) and corresponding disclosure in at least Col 6 lines 17-29), a light source (at least fig. 1 (40) and corresponding disclosure in at least Col. 6 line 66-Col. 7 line 4) and a controller (at least fig. 1 (36) and corresponding disclosure in at least Col. 6 lines 61-65) wherein the controller controls the image capturing section in correspondence with the lights (Col. 6 line 66 – Col. 7 line 3 which disclose the light source is connected to the camera control unit to set the different operating modes to optimal settings for the image capturing section), wherein the light modes includes first light mode which emits light in a first wavelength range of 750 to 800 nm (Col. 8 which discloses light source is switched to a third operating mode (i.e. first light mode) and Col. 5 lines 19-26 which disclose the third operating mode has a range of 650-770 nm to optimize the use of ICG as a dye. Examiner notes that wavelength from 750 to 770 would be in the wavelength range of 750 to 800 nm) and a second light mode which emits light of a second wavelength range of 400 to 405 nm (Col. 8 which discloses light source 40 is set to the second operating mode (i.e. second light mode and further discloses generating light in a range of 380 to 430 to make the marked tumor (i.e. glioma) visible. Examiner notes that the range of 380 to 430 would comprise the wavelength range of 400 to 405 nm)
Positioning the probe to emit light and to capture an image (at least fig. 1 (70) and corresponding disclosure in at least Col. 8 lines 39-45) at a target part of the patient’s body, wherein the image (70) includes an actual image of a target part  (at least fig. 1 (64) and corresponding disclosure in at least Col. 8  lines 3-12 which discloses video camera (20) delivers a white light (interpreted as actual) image of the tissue)), a fluorescent vascular image (at least fig. 1 (68) and corresponding disclosure in at least Col. 8 lines 28-37)  of blood vessels marked by the ICG (Col. 8 lines 28-37 which disclose to permit visualization of blood vessels the ICG is injected and excited to fluoresce. The camera picks up the fluorescence signal of the ICG (and thus the blood vessels in which the ICG is flowing) and the signal is presented in the third quadrant), and a fluorescent glioma image (at least fig. 1 (66) and corresponding disclosure in at least Col 8 lines 13-27) of a glioma marked by the 5-ALA (Col. 8 lines 13-27 which discloses the fluorescing tumors (e.g. a glioma) is made visible and presented in a second quadrant of the display screen)
determining a vascular shape from the acquired fluorescent vascular image (See at least fig. 1 (68) and Col. 8 lines 28-37 which discloses the fluorescent signal is picked up by the video camera and the signal is presented in a third quadrant)
determining the boundary of a glioma from the acquired fluorescent glioma image processor using a glioma image process (at least fig. 1 (32) and corresponding disclosure in at least Col. 6 lines 52-64. Examiner notes the boundary of the glioma is necessarily determined by the fluorescent signal in which the 5-ALA accumulates in the tumor and converts to PPIX)
aligning the fluorescent vascular image and the fluorescent glioma image with a fluorescent multi-image aligner (at least fig. 1 (32) and corresponding disclosure in at least Col. 6 lines 52-64. at least fig. 1 (70) and Col 8 which discloses the images from the three operating modes are collated (i.e. aligned) and presented as one image and Claim 7 which discloses processing first, second, and third image sequences into a collated image sequence. Col. 4 lines 42-67 which discloses superposing the images for each desired point in time during the examination)
displaying the fluorescent vascular image and the fluorescent glioma image which are aligned on a fluorescent image display (at least fig. 1 (34) and corresponding disclosure in at least Col. 6 lines 55-60. See at least fig. 1 (70) for display of the fluorescent vascular image 68 and the fluorescent glioma image 66 in an aligned manner)
Wherein the fluorescent multi-image aligner (32) collates a moving image which is the fluorescent vascular image or the fluorescent glioma image (Col. 3 lines 51-63 which discloses the recording of image sequences is useful particularly in recording of time-dependent profiles such as distribution of die in blood vessels and Col 4 lines 42-46 which discloses image sequences from individual operating modes are processed to form an image sequence) and a fixed image which is the actual image (see at  least fig. 1 examiner notes the actual image is fixed (i.e. does not change position) and Col 8 lines 10-22 disclose the white light image is used for a first vial examination of the tissue)

While Irion teaches administering 5-ALA, it is unclear if this is done by causing the patient to ingest the 5-ALA. 
Nonetheless, Widhalm in a similar field of endeavor involving medical imaging of tumors, teaches administering 5-ALA by causing a patient to ingest the 5-ALA (pg. 3 (Administration of 5-ALA) which discloses oral solutions (which are ingested) of 5-ALA were administered)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the Irion to include causing the patient to ingest the 5-ALA in order to administer the 5-ALA for tumor visualization accordingly. 

Irion fails to explicitly providing a probe which includes a plurality of light sources surrounding the image capture device, the controller accessible on the probe, wherein the controller controls the light sources and wherein the light sources include a first light source which emits the wavelength range of 750 to 800 nm, and a second light source which emits the second wavelength range of 400 to 405 nm. 
 a plurality of light sources configured to be arranged to surround the image capturing section;
Kuon, in a similar field of endeavor involving medical imaging, teaches a providing a probe (at least fig. 1 (12) and corresponding disclosure in at least [0009]) configured to extend in a longitudinal direction (see at least fig. 1) and which includes an image capturing section (at least fig. 2 (24) and corresponding disclosure in at least [0010]) at one end, a plurality of light sources (at least fig. 2 (26 and 29) and corresponding disclosure in at least [0010]) surrounding the image capturing section (24), and a controller (at least fig. 1 (20) and corresponding disclosure in at least [0021]) accessible on the probe (12), wherein the controller (20) controls the light sources ([0021] which discloses controls for the light sources can be adjusted by the examiner using the control panel), and wherein the light sources includes a first light source which emits in a wavelength range of 750-800 nm and a second light source which emits light in a second wavelength range of 400 to 405 nm ([0025] which discloses the light sources of visible, infrared, black light, and/or other frequencies can be controlled. Examiner notes that visible light includes the wavelength range of 400 to 405 nm and infrared light includes the wavelength range of 750-800 nm as evidenced by Iluminar pg. 1)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Irion to include a plurality of light sources as taught by Kuon in order to improve the accessibility of the different frequencies for each mode by providing multiple light sources of differing frequencies. Such a modification would further allow for radiating light of different spectra simultaneously. 
It would have been further obvious to a person having ordinary skill in the art before the effective filing date to have modified Irion to include a controller as taught by Kuon in order to allow a user to control different aspects of the device including selection of frequencies for the light sources. 

While Irion’s image appears to show an extracted vascular shape, it is not clear if Irion teaches extracting a vascular shape from the acquired fluorescent vascular image using a blood vessel extractor.
Erikawa, in a similar field of endeavor involving fluorescent imaging, teaches extracting a vascular shape from an acquiring fluorescent vascular image ([0147] which discloses that as shown in fig. 20, a blood vessel image based on the ICG fluorescence image is generated by carrying out the blood vessel extraction process with respect to the ICG fluorescence image (i.e. a fluorescent vascular image)) using a blood vessel extractor (at least fig. 1 (63) and corresponding disclosure in at least [0140]) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Irion to include extracting a vascular shape as taught by Erikawa in order to segment the fluorescent vascular image to identify the exact location of the vessel.  

Irion further fails to explicitly teach wherein the fluorescent multi-image aligner measures pixel value-based similarities of the moving image which is the fluorescent vascular image or the fluorescent glioma image with respect to the fixed image 
and selecting the transformation parameters corresponding to the highest similarity to transform the fluorescent vascular image or the fluorescent glioma image to match the actual image using equation 1  wherein the transformation parameters comprises a scale factor, a radian based angle, x and y values of a center position (x,y) of the fluorescent vascular image or the fluorescent glioma image after transformation, and translated x and y values (x’,y’)
[equation 1]                          
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    '
                                                
                                            
                                        
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                λ
                                            
                                            
                                                0
                                            
                                        
                                        
                                            
                                                0
                                            
                                            
                                                λ
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        cos
                                                    
                                                    ⁡
                                                    
                                                        θ
                                                    
                                                
                                            
                                            
                                                -
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        θ
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        θ
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        cos
                                                    
                                                    ⁡
                                                    
                                                        θ
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                x
                                                -
                                                
                                                    
                                                        C
                                                    
                                                    
                                                        x
                                                    
                                                
                                            
                                        
                                        
                                            
                                                y
                                                -
                                                
                                                    
                                                        C
                                                    
                                                    
                                                        y
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        T
                                                    
                                                    
                                                        x
                                                    
                                                
                                                +
                                                
                                                    
                                                        C
                                                    
                                                    
                                                        x
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        T
                                                    
                                                    
                                                        y
                                                    
                                                
                                                +
                                                
                                                    
                                                        C
                                                    
                                                    
                                                        y
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
And wherein                         
                            λ
                        
                     is a scale factor,                         
                            θ
                        
                     is a rotation angle,                         
                            
                                
                                    (
                                    C
                                
                                
                                    x
                                
                            
                            ,
                            
                                
                                    C
                                
                                
                                    y
                                
                            
                            )
                        
                     are values of a rotation center position, and                         
                            (
                            
                                
                                    T
                                
                                
                                    x
                                
                            
                            ,
                             
                            
                                
                                    T
                                
                                
                                    y
                                
                            
                            )
                        
                     are values of translated elements.

Lai, in a similar field of endeavor involving image processing, teaches measuring pixel value-based similarities of a first image with respect to a second image ([0054] which discloses an iterative processes of energy minimization uses an initial illumination scaling and bias factors by comparing the means and standard deviations of the intensity values (i.e. pixel value-based similarities) in the neighborhoods of the selected locations in the reference image and those of the corresponding pixels in the input image)
wherein the transformation parameters comprises a scale factor, a radian based angle, x and y values of a center position (x, y) of the first image after transformation (see at least [0034] which discloses the transformed location (u,v) at the location (x,y) is written in the equation), and translated x and y values (x’,y’) ([0036] which discloses the transformation parameters comprise a translation vector (i.e. translated x and y values) , the rotation angle (i.e. a radian based angle), and a size scaling factor (i.e. a scale factor)
and selecting transformation parameters corresponding to the highest similarity to transform the first image to match the second image (Abstract which discloses an energy function is minimized to determine estimated geometric transformation parameters. The method allows for image matching) using equation 1 wherein equation 1 is                        
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    '
                                                
                                            
                                        
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        cos
                                                    
                                                    ⁡
                                                    
                                                        θ
                                                    
                                                
                                            
                                            
                                                -
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        θ
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        θ
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        cos
                                                    
                                                    ⁡
                                                    
                                                        θ
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                x
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        c
                                                    
                                                
                                            
                                        
                                        
                                            
                                                y
                                                -
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        c
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    
                                        
                                            
                                                x
                                                +
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        c
                                                    
                                                
                                            
                                        
                                        
                                            
                                                y
                                                +
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        c
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     
wherein  is a scale factor (i.e.                         
                            λ
                        
                    ) ,                         
                            θ
                        
                     is a rotation angle,(                         
                            
                                
                                    x
                                
                                
                                    c
                                
                            
                        
                    ,                         
                            
                                
                                    y
                                
                                
                                    c
                                
                            
                        
                    ) are values of a rotation center position (i.e. (Cx, Cy)) , and (                        
                            x
                        
                    ,                         
                            y
                        
                    ) are values of translated elements (i.e. (Tx, Ty))([0035] which discloses (                        
                            x
                        
                    ,                         
                            y
                        
                    ) is the translation vector,                         
                            θ
                        
                     is a rotation angle,  is a scale factor, (                        
                            
                                
                                    x
                                
                                
                                    c
                                
                            
                        
                    ,                         
                            
                                
                                    y
                                
                                
                                    c
                                
                            
                        
                    ) is the center of rotation)
It would have been obvious to a person having ordinary skill in the art to have modified Irion to include performing image registration as taught by Lai in order to 

While Lai teaches a scaling factor() in the transformation equation, it is unclear if the scaling factoris in the form of a scaling matrix (e.g.                        
                             
                            
                                
                                    
                                        
                                            
                                                λ
                                            
                                            
                                                0
                                            
                                        
                                        
                                            
                                                0
                                            
                                            
                                                λ
                                            
                                        
                                    
                                
                            
                            )
                            .
                        
                     
Navab, in a similar field of endeavor involving transformation parameters, teaches a scaling transformation wherein the scaling factor is a matrix, wherein the matrix is                         
                            
                                
                                    
                                        
                                            
                                                s
                                            
                                            
                                                0
                                            
                                        
                                        
                                            
                                                0
                                            
                                            
                                                s
                                            
                                        
                                    
                                
                            
                        
                     (page 5. The variable s has been interpreted as                         
                            λ
                        
                     as both represent a scaling factor). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the scaling factor of Uss to include the scaling factor as taught by Navab in order to provide the same scaling factor in both dimensions (i.e. x and y) (Navab pg. 5). Furthermore, such a modification appears to be a simple substitution of one known scaling factor for another rendering the claim obvious (MPEP 2143).

Regarding claim 14,
Irion, as modified, teaches the elements of claim 1 as previously stated. Irion further teaches a third light source (at least fig. 1 (40) and corresponding disclosure in at least Col. 6 line 66-Col. 7 line 3) configured to emit white light (Col. 7 lines 36-39 which disclose the filters 50,52 are removed to obtain a white light image which corresponds to the first operating mode) 

Regarding claim 15,
Irion further teaches further comprising providing individual opacity values to each of the actual image, the fluorescent image, and the fluorescent glioma image (Examiner notes that in order to display each of the images the images would necessarily require opacity values to be provided to the display, otherwise, the images would not be visible without such opacity values), and displaying each of the actual image, the fluorescent vascular image, and the fluorescent glioma image simultaneously and overlapping each other (see at least fig. 1 (70)) 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Irion, Widhalm, Kuon, Erikawa, Lai, and Navab, as evidenced by Iluminar as applied to claim 13 above and further in view of Wright et al. (US 20110184243 A1), hereinafter Wright.
Irion, as modified, teaches the elements of claim 13 as previously stated. Irion further teaches transmitting the actual image, the fluorescent vascular image, and the fluorescent glioma image captured by the image capturing section to a fluorescent multi-image acquirer (at least fig. 1 (32) and corresponding disclosure in at least Col. 6 lines 52-64. Examiner notes the images are directed from the image capturing section to the image processor 32 in order to process the images for display)
Irion, as modified, fails to explicitly teach, wherein the probe further comprises a wireless transmitter configured to transmit the fixed actual image, the moving fluorescent vascular image, and the moving fluorescent glioma image captured by the image capturing section to the fluorescent multi-image acquirer through wireless communication. 
Wright teaches wherein a probe (at least fig. 3 (132) and corresponding disclosure in at least [0037]) includes a wireless transmitter ([0037] which discloses a communication link. Examiner notes that a communication link would include a transmitter and a corresponding receiver for wireless communication) configured to transmit images captured by an image capturing section to a fluorescent multi-image acquirer (at least fig. 3 (138) and corresponding disclosure in at least [0037]-[0038]) through wireless communication ([0038] which discloses signals from the detector (i.e. image capturing section) can be transmitted to the separate component wirelessly and [0006] which discloses the detector (i.e. image capturing section) is configured to detect the images and generate signals representative of the detected images). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the teachings of Irion, as currently modified, to include a wireless transmitter for wirelessly transmitting images from the imaging device to the image acquirer in order to improve the mobility of the operator during surgery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOKE LYN KLEIN/Examiner, Art Unit 3793     

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793